Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 26 January 2022.
ALLOWABLE SUJBECT MATTER
Claim 1-13,15-17 indicated allowable.
Claim 21-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20,24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara (US PG PUB No. 2007/0028035) in view of Khon (US PG PUB No. 2019/0369916)
As per claim 18, a method, comprising:
in response to a command to execute an operation to write data in, or erase data in, a memory, storing data in a data register that is representative of the operation to be executed (see Nishihara [0063]: “stores progress information of the restoration processing in a register or a memory inside the computer system”); performing the operation (see Nishihara [0138]); and
in response to an interruption which occurs during performing of the operation which causes a reset of the memory (see Nishihara [0230]); restarting the memory (see Nishihara e.g., FIG 9: TURN ON POWER); reading the data that is representative of the operation to be executed from the register to confirm that the operation was not completed (see Nishihara [0052]); repeating performing of the operation (see Nishihara [0138]); and
However, Nishihara does not expressly disclose but in the same field of endeavor Khon discloses 
 in response to completion of performing the operation, erasing the data from data register (see Khon [0074]).
It would have been obvious before the effective fling date of the invention to modify Nishihara to remove erasing data from data register.
The suggestion/motivation for doing so would have been to process the next pending command (see Khon [0074]).
Therefore it would have been obvious to modify Nishihara to further in response to completion of the operation to remove the command to process the next pending command to arrive at the invention as specified in the claims. 
As per claim 19, the method according to claim 18, further comprising, 
before the repeating performing the operation, completely erasing a memory page subsequently configured to be modified by performing the operation (see Nishihara [0133]).
As per claim 20, the method according to claim 18, 
wherein the data that is representative of the operation includes an operation code that identifies the operation to be performed in the memory (see Khon FIG 9A: 710 and [0066]).
As per claim 24, the method according to claim 18, 
wherein the memory is a flash memory (see Nishihara [0169]).
As per claim 25, the method according to claim 18, 
further comprising causing a hardware circuit coupled to the memory to continue to impose command signals corresponding to the operation on connecting pads of the memory in response to said reset (see Nishihara e.g., FIG 1: 4).
As per claim 26, a finite state machine configured to implement the method according to claim 18 (see Nishihara e.g., FIG 20)
RESPONSE TO ARGUMENT: 
1st ARGUMENT: 
A review of Nishihara paragraph 63 reveals a teaching for storing “progress information” in a register/memory. The stored progress information is referenced when processing continues following a temporary interruption. See also, Nishihara paragraph 138. There is no teaching here for performing the claimed erasing of the data in response to the completion of the operation being performed. In view of the foregoing, Applicant submits that claim 18 is patentable over Nishihara.
The Office notes Khon discloses removing a command once a command is executed. The command has to be removed once it is completed because other commands cannot process until the previous command is removed. Other references also teach removing the command so other commands can be executed (see e.g., 8850103 FIG 4: 424).  . 
2nd ARGUMENT: 
Claim 20 recites that “the data that is representative of the operation includes an operation code that identifies the operation to be performed in the memory. To meet this limitation, the Examiner cited to Nishihara paragraph 139. In particular, the Examiner points to the setting of a flag. Applicants disagree. The flag in Nishihara is not an operation code identifying the memory operation. Rather, Nishihara states in paragraph 138 that the flag is set to indicate that “the restoration processing was interrupted.” The flag is not an operation code. Setting the flag to indicate an interruption occurred does not specify or identify what type of memory operation was interrupted (read, write, erase, reset??).

The Office notes Khon is further relied upon to teach determining command type that was interrupted. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aarpan Savla can be reached on 5712724140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137